Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-8 and 18, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a vehicle alarm notification system, comprising: a housing having a plurality of directional indicia on a front side thereof; a wireless transceiver operably connected to a power source disposed within the housing; wherein the wireless transceiver is configured to receive an alert signal from a vehicle alarm system when the vehicle alarm system is activated; a microprocessor operably connected to the wireless transceiver, wherein the microprocessor is configured to determine a location of a vehicle, via an associated vehicle GPS, relative to a position of the housing; wherein the microprocessor is configured to illuminate at least one of the plurality of directional indicia to indicate the location of the vehicle relative to the position of the housing when the alert wherein the microprocessor is configured to simultaneously illuminate a pair of adjacent directional indicia when the relative direction of the vehicle is determined to be between the pair of adjacent directional indicia, in the context as claimed.

Regarding claims 9-17, 19, and 20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a vehicle alarm notification system, comprising: a housing having a plurality of directional indicia on a front side thereof; a wireless transceiver operably connected to a power source disposed within the housing; wherein the wireless transceiver is configured to receive an alert signal from a vehicle Page 3 of 9Attorney Docket No. RONFOS.P0001PATENT alarm system when the vehicle alarm system is activated; a speaker disposed within the housing, wherein the speaker is configured to emit an audible alarm corresponding to the vehicle alarm system when the alert signal is received; a microprocessor operably connected to the wireless transceiver, wherein the microprocessor is configured to determine a location of a vehicle via an associated vehicle GPS relative to a position of the housing; wherein the microprocessor is configured to illuminate at least one of the plurality of directional indicia to indicate the location of the vehicle relative to the position of the housing when the alert wherein the microprocessor is configured to simultaneously illuminate a pair of adjacent directional indicia when the relative direction of the vehicle is determined to be between the pair of adjacent directional indicia, in the context as claimed.

The closest prior art of Armstrong et al. (US 6,909,964), Tieman (8,847,731), and Oliver (US 2014/0139331) fail to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683